   Case: 1:19-cv-04127 Document #: 19 Filed: 06/21/19 Page 1 of 3 PageID #:749




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

WESTERN DIGITAL TECHNOLOGIES,
INC.,                                           Case No. 19-cv-04127

                   Plaintiff,                   Judge John Z. Lee

     v.                                         Magistrate Judge Jeffrey T. Gilbert

TANG WU 888 SHOP, et al.,

                   Defendants.




                            Declaration of Justin R. Gaudio
    Case: 1:19-cv-04127 Document #: 19 Filed: 06/21/19 Page 2 of 3 PageID #:749




                          DECLARATION OF JUSTIN R. GAUDIO

   I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois and

   the United States District Court for the Northern District of Illinois. I am one of the attorneys

   for Plaintiff Western Digital Technologies, Inc. (“Western Digital” or “Plaintiff”). Except as

   otherwise expressly stated to the contrary, I have personal knowledge of the following facts

   and, if called as a witness, I could and would competently testify as follows:

2. Offshore Internet store operators offering for sale products using counterfeit trademarks

   typically: (1) provide incomplete and/or false names and physical address information to

   conceal their locations and avoid liability for their unlawful conduct; and (2) rely primarily on

   electronic communications to communicate with their third-party service providers and

   customers. In my over ten years of experience in anticounterfeiting investigations, even if a

   purported address is provided on an Internet store, it is unlikely to be legitimate. E-mail has

   proved to be a reliable mechanism for quickly providing notice to Internet store operators in

   similar cases. Indeed, thousands of defendants in cases I have overseen have confirmed receipt

   of actual notice via e-mail.

3. I have reviewed the Hague Convention on the Service Abroad of Judicial and Extra-Judicial

   Documents in Civil and Commercial Matters (“Hague Convention”), to which China is a

   signatory. The Hague Convention does not preclude service by e-mail, and the declarations to

   the Hague Convention filed by China do not appear to expressly prohibit e-mail service.

   Additionally, according to Article 1 of the Hague Convention, the “convention shall not apply

   where the address of the person to be served with the document is not known.” A true and

   correct copy of the Hague Convention on the Service Abroad of Judicial and Extra-Judicial



                                                 2
    Case: 1:19-cv-04127 Document #: 19 Filed: 06/21/19 Page 3 of 3 PageID #:749




   Documents in Civil and Commercial Matters, and a list of signatory members, are collectively

   attached hereto as Exhibit 1.

4. I have researched whether the issuance of an order to serve process upon the Defendants by

   electronic mail pursuant to Fed. R. Civ. P. 4(f)(3) is contrary to or likely to offend the law of

   the People’s Republic of China (the “PRC”). I located an English language version of the Civil

   Procedure Law of the People’s Republic of China (Revised in 2017). A true and correct copy

   is attached hereto as Exhibit 2. Chapter VII, Section 2, of the Civil Procedure Law governs

   service of process. I am informed and believe that the law does not preclude the service of

   process by e-mail and allows for alternate service of process in certain circumstances. For

   example, Article 92 of the law provides that, if the whereabouts of a recipient of the service is

   unknown, or if a document cannot be served by the other methods reflected in the law, a

   document shall be served by public announcement, a method even less likely to reach a

   defendant than service by e-mail. Additionally, Articles 87 and 267(7) provide that a document

   may be served by way of facsimile or electronic mail in certain circumstances.

5. Exhibit 3 attached hereto is a true and correct copy of the unpublished decisions cited in

   Western Digital’s Memorandum in Support of its Motion for Electronic Service of Process.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 21st day of June 2019 at Chicago, Illinois.


                                             /Justin R. Gaudio/
                                             Justin R. Gaudio
                                             Counsel for Western Digital Technologies, Inc.




                                                3
